DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
FIG. 1B: Although the figure includes the label 27, this label is not found within the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0049]: As written it reads “FIG. 6A shows OAT results for the imaged object in FIG. 5B”, however this is the first indication of the acronym OAT, therefore the term should be spelled out to provide clarity.
[0050]: As written it reads “FIG. 6B shows MAP projections of the reconstructed 3D optical absorption map”, however this is the first indication of the acronym MAP, therefore the term should be spelled out to provide clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pieter Kruizinga et al., Compressive 3D ultrasound imaging using a single sensor (December 8, 2017), Science Advances, 3, e1701423, Pages 1-11 “Kruizinga”.
Regarding claims 1 and 9, Kruizinga teaches “An ultrasound detection device comprising:” (Claim 1) and “An ultrasound detection method comprising: […] processing the acquired multiplexed signals to recover a signal of interest” (Claim 9) (“For the transmission and reception of ultrasonic waves, we used one large sensor of piezocomposite material that had an active diameter of 12.7 mm and a center frequency of 5 MHz (C309-SU, Olympus Panametrics NDT Inc.)” [Page 9: Acoustic setup, Lines 1-4] and “The thin plastic coding mask was part of a larger round casing that fitted snugly around the sensor (FIG. 6E) […] With this setup, it took about 1 minute to acquire the signals needed to reconstruct the 3D volume shown in FIG. 6” [Page 9: Acoustic setup: Lines 14-24]. Furthermore, Kruizinga discloses in FIG. 6C, a schematic overview of the complete imaging setup including a single sensor that transmits a phase uniform ultrasound wave through a coding mask that enabled the object information (two plastic letters “E” and “D”) to be compressed into a single measurement and in FIG. 6F, a 3D rendering of the complete reconstructed image vector v, obtained by BPDN. In order to reconstruct a 3D rendering of an object, the method carried out by the sensor must have processed the acquired multiplexed signals to recover a signal of interest to convert into the 3D rendering. Therefore, the large sensor constitutes an ultrasound detection device configured to carry out an ultrasound detection method, the method involving processing the acquired multiplexed signals to recover a signal of interest.);
“an ultrasound receiver configured to generate a signal indicative of a pressure of ultrasound that impinges on the receiver” (Claim 1) and “operating the ultrasound receiver to acquire a multiplexed signal” (Claim 9) (“The sensor was coupled to a pulser/receiver box (5077PR, Olympus Panametrics NDT Inc.) that can generate a short -100V transmit spike and amplifies signals in receive up to 59 dB” [Page 9: Acoustic setup, Lines 4-6]. Ultrasound waves inherently induce a change in pressure within the object being examined. Thus, since the sensor operates for both transmission and reception of ultrasonic waves, the sensor constitutes an ultrasound receiver configured to generate a signal indicative of a pressure of ultrasound that impinges on the receiver and therefore acquire a multiplexed signal.);
“a coded mask comprising an ultrasound-blocking material perforated by an array of a plurality of apertures, the apertures arranged such that when the coded mask is placed over the receiver between the receiver and a source of ultrasound in a predetermined lateral position, the ultrasound is transmitted from the ultrasound source to the receiver via a known unique pattern of active apertures of the plurality of apertures such that the signal that is generated by the receiver is a multiplexed signal” (Claim 1) and “placing a coded mask relative to an ultrasound receiver in a predetermined lateral position, the coded mask comprising an ultrasound blocking material perforated by an array of a plurality of apertures, the apertures arranged such that the ultrasound is transmitted from an ultrasound source to the receiver via a unique pattern of active apertures of the plurality of apertures” (Claim 9) (“Our device contains one large piezo sensor that transmits an ultrasonic wave through a simple plastic coding mask. Local variations in the mask thickness (FIG. 1C) cause local delays, which scrambles the phase of the wave field. […] This enables a complex interference pattern to propagate inside the volume, removing ambiguity among echoes from different pixels as illustrated in FIG. 2. The interference pattern propagates through the medium, scatters from objects within the medium, and then propagates back through the coding mask onto the same ultrasound sensor providing a single compressed ultrasound measurement of the object” [Page 2, Para. 2, Lines 3-14]; “The coding mask placed in front of the ultrasound sensor consists of a plastic material that supports ultrasound propagation with a speed of around 2750 m/s,” [Page 3, Results: Para. 2, Lines 1-3] and “The delays produced by the mask create complex spatiotemporal interference patterns that ensure that each pixel generates a unique temporal signal in the compressed measurement” [Page 3: Results: Para. 4, Lines 10-Page 4, Line 1]. As shown in FIG. 1C, the compressive coding mask includes a plurality of differently sized apertures which introduce local delays into the ultrasonic signal. In this case, since the coding mask causes local delays in the ultrasonic wave signal (i.e. as shown in FIG. 1C), the coding mask constitutes a coded mask which comprises an ultrasound-blocking material perforated by an array of a plurality of apertures. Furthermore, regarding a multiplexed signal, Kruizinga discloses “Thus, instead of applying a standard geometric operation to multiple sensor observations, we attempt to explain the received signal as a linear combination of point scatterer echo signals (23, 24)” [Page 5: Signal model and image reconstruction: Lines 6-9]. Thus, since the received signal is a linear combination of point scatter echo signals, the receiver (i.e. sensor) must have generated a multiplexed signal. Furthermore, since the complex spatiotemporal interference pattern (i.e. of the apertures) provides a unique temporal signal, the apertures are arranged such that when the coded mask is placed over the receiver between the receiver and a source of ultrasound in a predetermined lateral position, the ultrasound is transmitted from the ultrasound source to the receiver via a known unique pattern of active apertures of the plurality of apertures such that the signal that is generated by the receiver is a multiplexed signal.).
Regarding claims 2 and 11, due to their dependence on claims 1 and 9, respectively, these claims inherit the references disclosed therein. That being said, Kruizinga teaches “wherein said coded mask is laterally translatable relative to the receiver to a plurality of predetermined lateral positions” (Claim 2) and “wherein said coded mask is translatable relative to the receiver to each of a plurality of predetermined lateral positions, and wherein said method comprises sequentially laterally translating said coded mask relative to said ultrasound transceiver to each of said plurality of predetermined lateral positions” (Claim 11) (“To introduce more diversity between the pixels, we chose to rotate the mask in front of the sensor such that the interference pattern is rotated along with it, thereby obtaining additional measurements containing new information. Mask translations (in x, y, or z dimension) would provide similar pixel diversity. Note that for a sufficiently good mask, mask rotation or translation is not necessarily required, but significantly decreases interpixel correlations” [Page 4, Para. 1, Lines 3-9]. Therefore, since the mask (i.e. coded mask) may be translated in the x, y or z dimension and the mask is moved to obtain additional measurements with new information, the coded mask is laterally translatable relative to the receiver (i.e. sensor) to a plurality of predetermined lateral positions and the method comprises sequentially laterally translating said coded mask relative to said ultrasound transceiver to each of said plurality of predetermined lateral positions.).
Regarding claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Kruizinga teaches “wherein the number of active apertures via which the ultrasound is transmitted to the receiver is identical at each of the plurality of predetermined lateral positions” (“When the thickness of the plastic varies spatially, the phase uniformity of the propagating wave is broken, initiating a random deterministic interference pattern in the medium. The mask covers the complete aperture of the sensor (diameter 12.7 mm), and the thickness randomly varies between 0.1 and 1 mm” [Page 3, Results, Para. 2, Lines 8-13] and “To introduce more diversity between the pixels, we chose to rotate the mask in from of the sensor such that the interference pattern is rotated along with it, thereby obtaining additional measurements containing new information. Mask translations (in x, y, or z dimension) would provide similar pixel diversity” [age 4, Para. 1, Lines 3-7]. Thus, since the mask covers the complete aperture of the sensor (i.e. containing the active apertures) and the translation of the mask in the x, y, or z dimensions provides pixel diversity, the number of active apertures via which the ultrasound is transmitted to the receiver would have to be identical at each of the plurality of predetermined lateral positions in order to obtain additional measurements of the object being examined.).
Regarding claims 5 and 12, due to their dependence on claims 1 and 9, respectively, these claims inherit the references disclosed therein. That being said, Kruizinga teaches “wherein the plurality of apertures are arranged along at least one axis, and wherein the separation distance between any pair of the apertures along each of said at least one axis is substantially equal to an integral multiple of a minimum separation distance between adjacent apertures of the plurality of apertures” (Claim 5) and “wherein the plurality of apertures are arranged along at least one axis, and wherein the separation distance along each of the at least one axis between any pair of the apertures is substantially equal to an integral multiple of a minimum separation distance between adjacent apertures of the plurality of apertures” (“The coding mask placed in front of the ultrasound sensor consists of a plastic material that supports ultrasound propagation with a speed of around 2750 m/s […] The mask covers the complete aperture of the sensor (diameter, 12.7 mm), and the thickness randomly varies between 0.1 and 1 mm” [Page 3, Results, Para. 2, Lines 1-13]. Therefore, the mask contains a plurality of apertures arranged along at least one axis as shown in FIG. 6C. The adjacent apertures shown in FIG. 6C touch each other, therefore the minimum separation distance is substantially equal to an integral multiple (i.e. 1).  Furthermore, since the adjacent mask apertures touch each other and are distributed over the complete aperture of the sensor as shown in FIG. 6C, the separation distance between any pair of the apertures along each of said at least one axis is substantially equal to an integral multiple of a minimum separation distance between adjacent apertures of the plurality of apertures.).
Regarding claims 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, Kruizinga teaches “wherein the plurality of apertures are arranged along the at least one axis such that when the coded mask is divided along each of the at least one axis into a plurality of elements, the length of each of the elements is substantially equal to the minimum separation distance, and wherein the pattern of the active apertures within those elements of the coded mask that cover the receiver corresponds to values in a row of weighting matrix in the form of a cyclic S matrix” (“The coding mask placed in front of the ultrasound sensor consists of a plastic material that supports ultrasound propagation with a speed of around 2750 m/s […] The mask covers the complete aperture of the sensor (diameter, 12.7 mm), and the thickness randomly varies between 0.1 and 1 mm” [Page 3, Results, Para. 2, Lines 1-13]. Therefore, the mask contains a plurality of apertures arranged along at least one axis such that when the coded mask is divided along each of the at least one axis into a plurality of elements, the length of each of the elements is substantially equal to the minimum separation distance. Furthermore, since the mask covers the complete aperture of the sensor (i.e. the receiver), the pattern of the active apertures within those elements of the coded mask cover the receiver.
Furthermore, regarding the pattern of the active apertures within those elements of the coded mask that cover the receiver corresponds to values in a row of weighting matrix in the form of a cyclic S matrix, Kruizinga discloses “For computing the column signals of H, it is crucial to known the entire spatiotemporal wave field. To this end, we adopt a simple calibration measurement in which we spatially map the impulse signal (using a small hydrophone and a translation stage) in a plane close to the mask surface and perpendicular to the ultrasound propagation acid (FIG. 6C). […] Using these components, we can then compute the pulse-echo ultrasound signal for every point in 3D space and subsequently populate the columns of H. The additional rotation of the coding mask can be regarded as a rotation of the ultrasound field inside the medium. Because every rotation provides a new measurement of the same image v, we can make use of this information by stacking these new signals as additional rows in the matrix H. The more independent rows we add to H, the better conditioned our image reconstruction problem becomes” [Page 8, Constructing the system matrix H, Lines 1-19]. Since the rows of the H matrix are populated by stacking new signals corresponding to each additional rotation of the coding mask, the matrix H constitutes a cyclic S matrix in which the pattern of the active apertures within those elements of the coded mask that cover the receiver corresponds to values in a row of a weighting matrix.).
Regarding claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Kruizinga teaches “further comprising a processor that is configured to process the multiplexed signals to recover an acoustic signal of interest, and wherein the processor is configured to process the multiplexed signals by applying an inverse of a weighting matrix that corresponds to the unique patterns of the active apertures” (“As seen in FIG. 6 (B, D, and F), both letters were successfully reconstructed, demonstrating the 3D imaging capabilities of the presented methods. For FIG. 6 (B and D), we imaged a small volume containing each letter and applied regularized least squares inversion using the LSQR algorithm (25) with limited iterations to regularize the problem, which is known to be equivalent to a filtered singular value decomposition inversion (26). For the full 3D reconstruction shown in FIG. 6F, we made use of the sparsity of these two letters in water by applying the sparsity-promoting basis pursuit denoising (BPDN) algorithm 27 […] sparsity can be exploited to improve the reconstruction as discussed in fig. s3” [Page 6, Lines 2-16] and “By this approach, we minimized the BPDN cost function                         
                            
                                
                                    v
                                
                                ^
                            
                            =
                            
                                
                                    a
                                    r
                                    g
                                    m
                                    i
                                    n
                                
                                
                                    
                                        
                                            v
                                        
                                        
                                            '
                                        
                                    
                                
                            
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            u
                                            -
                                            H
                                            
                                                
                                                    v
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                                
                                    2
                                
                            
                            +
                            λ
                            
                                
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                                
                                    1
                                
                            
                        
                    , where                         
                            λ
                        
                     is a dimensionless scalar that weights the amount of regularization” [Page 10: Image Reconstruction: Para. 2, Lines 12-15]. In order to reconstruct the images of the letters, the device must have included a processor that is configured to process the multiplexed signals to recover an acoustic signal of interest. Furthermore, since a least squares inversion calculation can be performed and the full 3D reconstruction is performed using a basis pursuit denoising algorithm which involves performing a calculation involving multiplying a weight                         
                            λ
                        
                     by an inverse of the vector v (i.e.                         
                            
                                
                                    v
                                
                                
                                    '
                                
                            
                        
                    ), and multiplying the inverse of the vector v (i.e.                         
                            
                                
                                    v
                                
                                
                                    '
                                
                            
                        
                    ) by the matrix H, the processor is configured to process the multiplexed signals by applying an inverse of a weighting matrix that corresponds to the unique patterns of the active apertures.).
Regarding claim 13, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, Kruizinga teaches “wherein said coded mask is translatable relative to the receiver to each of a plurality of predetermined lateral positions, wherein said method comprises sequentially laterally translating said coded mask relative to said ultrasound receiver to each of said plurality of predetermined lateral positions, and wherein the displacement of each translation being substantially equal to the minimum separation distance” (“To introduce more diversity between the pixels, we chose to rotate the mask in front of the sensor such that the interference pattern is rotated along with it, thereby obtaining additional measurements containing new information. Mask translations (in x, y, or z dimension) would provide similar pixel diversity. Note that for a sufficiently good mask, mask rotation or translation is not necessarily required, but significantly decreases interpixel correlations” [Page 4, Para. 1, Lines 3-9]. Therefore, since the mask (i.e. coded mask) may be translated in the x, y or z dimension and the mask is moved to obtain additional measurements with new information, the coded mask is laterally translatable relative to the receiver (i.e. sensor) to a plurality of predetermined lateral positions and the method comprises sequentially laterally translating said coded mask relative to said ultrasound transceiver to each of said plurality of predetermined lateral positions, wherein the displacement of each translation being substantially equal to the minimum separation distance.).
Regarding claim 14, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, Kruizinga teaches “wherein processing the multiplexed signals comprises applying an inverse of a weighting matrix in the form of a cyclic S matrix to the multiplexed signals” (“For computing the column signals of H, it is crucial to known the entire spatiotemporal wave field. To this end, we adopt a simple calibration measurement in which we spatially map the impulse signal (using a small hydrophone and a translation stage) in a plane close to the mask surface and perpendicular to the ultrasound propagation acid (FIG. 6C). […] Using these components, we can then compute the pulse-echo ultrasound signal for every point in 3D space and subsequently populate the columns of H. The additional rotation of the coding mask can be regarded as a rotation of the ultrasound field inside the medium. Because every rotation provides a new measurement of the same image v, we can make use of this information by stacking these new signals as additional rows in the matrix H. The more independent rows we add to H, the better conditioned our image reconstruction problem becomes” [Page 8, Constructing the system matrix H, Lines 1-19]. Since the rows of the matrix H are populated by stacking new signals into the matrix which correspond to the rotations of the coding mask, the data that is obtained is processed into a weighting matrix (i.e. matrix H) in the form pf a cyclic S matrix.
Furthermore, regarding applying an inverse of a weighting matrix to the multiplexed signals, Kruizinga discloses “For the full 3D reconstruction shown in FIG. 6F, we made use of the sparsity of these two letters in water by applying the sparsity-promoting basis pursuit denoising (BPDN) algorithm 27 […] sparsity can be exploited to improve the reconstruction as discussed in fig. s3” [Page 6, Lines 8-16] and “By this approach, we minimized the BPDN cost function                         
                            
                                
                                    v
                                
                                ^
                            
                            =
                            
                                
                                    a
                                    r
                                    g
                                    m
                                    i
                                    n
                                
                                
                                    
                                        
                                            v
                                        
                                        
                                            '
                                        
                                    
                                
                            
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            u
                                            -
                                            H
                                            
                                                
                                                    v
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                                
                                    2
                                
                            
                            +
                            λ
                            
                                
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                                
                                    1
                                
                            
                        
                    , where                         
                            λ
                        
                     is a dimensionless scalar that weights the amount of regularization” [Page 10: Image Reconstruction: Para. 2, Lines 12-15]. In order to reconstruct the images of the letters, the device must have included a processor that is configured to process the multiplexed signals. Furthermore, since the full 3D reconstruction is performed using a basis pursuit denoising (BPDN) algorithm which involves performing a calculation involving multiplying an inverse of the vector v (i.e.                         
                            
                                
                                    v
                                
                                
                                    '
                                
                            
                        
                    ) and the matrix H, the processor is configured to process the multiplexed signals by applying an inverse of a weighting matrix in the form of a cyclic S matrix to the multiplexed signals.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pieter Kruizinga et al., Compressive 3D ultrasound imaging using a single sensor (December 8, 2017), Science Advances, 3, e1701423, Pages 1-11 “Kruizinga” as applied to claims 1-3, 5-6, 8-9, and 11-14 above, and further in view of Kisner et al. US 20130286778 A1 “Kisner”.
Regarding claims 4 and 10, due to their dependence on claims 1 and 9, respectively, these claims inherit the references disclosed therein. That being said, Kruizinga does not teach “wherein said coded mask and said receiver are laterally translatable together to a plurality of lateral positions, and wherein said coded mask remains stationary relative to the receiver during said translating” (Claims 4 and 10).
Kisner is within the same field of endeavor as the claimed invention because it involves performing an ultrasound scan with a coded mask 702 [0069].
Kisner teaches “wherein said coded mask and said receiver are laterally translatable together to a plurality of lateral positions, and wherein said coded mask remains stationary relative to the receiver during said translating” (“Using the configuration of FIG. 1 and 2, a beamformer array can therefore be provided that is capable of scanning a volume of interest. For example, the angles of all the directed acoustic beams can be adjusted to provide a lateral scan (with respect to the beamformer array), as shown in FIG. 3A, or to provide a vertical scan (with respect to the beamformer array, as shown in FIG. 3B” [0051]. Therefore, since the beamformer array scans the volume of interest through a lateral scan. Furthermore, regarding the coded mask being laterally translatable with the receiver, Kisner discloses “FIG. 7 is a schematic illustrating a configuration for using coded apertures in accordance with the various embodiments. As shown in FIG. 7, a coded mask 702 is provided with open portions 704 and closed portions 706, wherein the coded mask 702 is positioned between the volume of interest 708 and the beamformer array 710 consisting of transmitting elements and receiver elements” [0069] and “In embodiments where a coded mask 702 is provided via a physical mask, the physical mask can be utilized in a variety of ways. In some embodiments, the physical mask cab be permanent, where transmitter elements and receiver elements are placed to coincide with opening in the mask” [0070]. Thus, since the coded mask can be permanently is positioned between the volume of interest 708 and the beamformer array 710 and the beamformer array performs a lateral scan, under broadest reasonable interpretation, the coded mask and the receiver are laterally translatable together to a plurality of lateral positions wherein said coded mask remains stationary relative to the receiver (i.e. beamformer) during said translating.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the device and method of Kruizinga to include the coded mask and the receiver to be laterally translatable together as disclosed in Kisner in order to allow a lateral scan to be performed with a coded aperture mask on a receiver. An aperture coding mask breaks the phase uniformity of the ultrasound field and causes every pixel to be uniquely identifiable within the received signals [Kruizinga: Page 8, Discussion: Lines 4-6] and allows for compressive sensing to be performed in which the number of measurements required to recover the signal of interest can be drastically reduced, potentially leading to cheaper, faster, simpler and smaller sensing devices [Kruizinga: Page 1, Introduction, Para. 4, Lines 13-15]. By performing a lateral scan of the receiver with the coded mask, compressive sensing can be performed at multiple positions within the object. Combining the prior art elements according to known techniques would yield the predictable result of acquiring information from an object during a lateral scanning procedure with a reduced number of measurements. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pieter Kruizinga et al., Compressive 3D ultrasound imaging using a single sensor (December 8, 2017), Science Advances, 3, e1701423, Pages 1-11 “Kruizinga” as applied to claims 1-3, 5-6, 8-9, and 11-14 above, and further in view of Lau et al. US 20180080822 A1 “Lau”.
Regarding claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Kruizinga does not teach “wherein the plurality of apertures are arranged in a two-dimensional array”.
Lau is within a similar field of endeavor as the claimed invention because it relates to spectral imaging sensors [Abstract].
Lau teaches “wherein the plurality of apertures are arranged in a two-dimensional array” (“An array 120 of coded apertures is positioned to receive light from object 50. […] Array 120 is formed from a two-dimensional array of coded apertures 122, and is configured to spatially modulate light from object 50” [0016]. Therefore, a plurality of apertures is arranged in a two-dimensional array.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the coded mask of Kruizinga to include the two-dimensional array of Lau in order to acquire spectral information from the object being examined. A two-dimensional array is one of a finite number of devices which can be used to acquire spatially modulated data from an object with a reasonable expectation of success, therefore it would be obvious to provide a two-dimensional array of apertures to enable the collection of spectral data from the object. 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pieter Kruizinga et al., Compressive 3D ultrasound imaging using a single sensor (December 8, 2017), Science Advances, 3, e1701423, Pages 1-11 “Kruizinga” as applied to claims 1-3, 5-6, 8-9, and 11-14 above, and further in view of Pandey et al. WO 2016058769 A1 “Pandey”.
Regarding claims 15 and 16, due to their dependence on claims 14 and 15, respectively, these claims inherit the references disclosed therein. That being said, Kruizinga teaches “wherein, when the plurality of apertures are arranged along at least one axis, […] wherein a width of each active element is substantially equal to a minimum separation between two of the apertures along each of the at least one axis, […]” (“The coding mask placed in front of the ultrasound sensor consists of a plastic material that supports ultrasound propagation with a speed of around 2750 m/s […] The mask covers the complete aperture of the sensor (diameter, 12.7 mm), and the thickness randomly varies between 0.1 and 1 mm” [Page 3, Results, Para. 2, Lines 1-13]. Therefore, the mask contains a plurality of apertures arranged along at least one axis as shown in FIG. 6C. Furthermore, as shown in FIG. 6C, the coded mask includes adjacent apertures, therefore, the width of each active elements is substantially equal to a minimum separation between two of the apertures along each of the at least one axis.).
Kruizinga does not teach “wherein each weight value in a row of the weighting matrix is indicative of the presence or absence of an active aperture in an active element of the coded mask that is located between the ultrasound source and the receiver, […], and wherein the weight values in each successive row of the weighting matrix corresponds to the presence or absence of the active apertures” (Claim 15) and “wherein a value in a row of the weighting matrix that corresponds to the presence of an active aperture is 1, and a value in a row of the weighting matrix that corresponds to the absence of an active aperture is 0” (Claim 16).
Pandey is within a similar field of endeavor as the claimed invention because it involves performing imaging with a sensor which has a coded aperture pattern [0071].
Pandey teaches “wherein each weight value in a row of the weighting matrix is indicative of the presence or absence of an active aperture in an active element of the coded mask that is located between the ultrasound source and the receiver, […], and wherein the weight values in each successive row of the weighting matrix corresponds to the presence or absence of the active apertures” (Claims 15) and “wherein a value in a row of the weighting matrix that corresponds to the presence of an active aperture is 1, and a value in a row of the weighting matrix that corresponds to the absence of an active aperture is 0” (Claim 16) (“In the case of a sensor 2 of the embodiments of Figures 2 to 5, the aperture pattern for each sensor mask 8 of the sensor 2 is different to the aperture patterns for all of the other sensor masks 8, and each aperture pattern is a coded aperture pattern” [0071] and “The aperture pattern for a particular sensor mask can be represented by a binary matrix, with the entries in the matrix representing regularly spaced positions on the sensor mask, and each entry in the matrix being either a 1 or a 0 depending on whether a corresponding position in the aperture is aperture or mask material (either allows radiation to pass or blocks radiation)” [0072]. In this case, an aperture which allows radiation (i.e. energy) to pass through it (i.e. corresponding to a 1 in the binary matrix) represents an active aperture and an aperture which blocks radiation (i.e. energy) from passing through it (i.e. corresponding to a 0 in the binary matrix) represents the absence of an active aperture (i.e. an inactive aperture). Therefore, since the entries in the binary matrix being 1 or 0 depending on the apertures ability to pass or block energy, under broadest reasonable interpretation, these entries in the binary matrix constitute weight values, each weight value in a row of the weighting matrix being indicative of the presence (i.e. value of 1) or absence (i.e. value of 0) of an active aperture in an active element of the coded mask that is located between the ultrasound source and the receiver (i.e. sensor) of Kruizinga and the weight values (i.e. entries) in each successive row of the weighting matrix (i.e. binary matrix) corresponds to the presence or absence of the active apertures.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Kruizinga to include the rows of the weighting matrix being indicative of the presence or absence of an active aperture of the coded mask in the form of a binary matrix of 1’s and 0’s as disclosed in Pandey in order to characterize the aperture pattern of the mask when selecting or designing coded aperture patterns masks [Pandey: 0072]. A binary mask indicating whether an aperture is active (i.e. allows energy to pass) or inactive (i.e. blocks energy from passing) is one of a finite number of techniques to depict the characteristics of a coded mask aperture pattern with a reasonable expectation of success. Therefore, it would be obvious to incorporate this binary matrix representation in to the matrix H of Kruizinga in order to depict the interference pattern caused by the coding mask of Kruizinga.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pieter Kruizinga et al., Compressive 3D ultrasound imaging using a single sensor (December 8, 2017), Science Advances, 3, e1701423, Pages 1-11 “Kruizinga” as applied to claims 1-3, 5-6, 8-9, and 11-14 above, and further in view of Fukutani CN 102822661 A “Fukutani”.
Regarding claim 17, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, Kruizinga does not teach “wherein the ultrasound source comprises heated biological tissue, wherein said heating spatially varies thermal expansion within the tissue which induces ultrasound waves”.
Fukutani is within the same field of endeavor as the claimed invention because it includes detecting acoustic (i.e. ultrasonic) waves from biological tissue.
Fukutani teaches “wherein the ultrasound source comprises heated biological tissue, wherein said heating spatially varies thermal expansion within the tissue which induces ultrasound waves” (“from light source 11 emitting pulse light 12 such as a lens, a mirror, an optical fibre and a diffusion plate of optical system 13 is guided while being processed into a desired light distribution profile, and is irradiated to the biological tissue such as the specimen 15. Thermal expansion produces sound waves (usually ultrasonic) is a part of energy of the light propagating in the subject 15 is blood vessel such as the light absorption body absorbed (eventually becomes a sound source) 14, then through light 16 of the absorbent body 14” [0043]. Therefore, when light is emitted into the biological tissue of the specimen, thermal expansion is induced producing ultrasonic sound waves. Therefore, the ultrasound source comprises heated biological tissue, wherein said heating spatially varies thermal expansion within the tissue which induces ultrasound waves.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Kruizinga to include the ultrasound source comprising heated biological tissue as disclosed in Fukutani in order to characterize tissue based ultrasound waves produced through thermal expansion. Thermal expansion within heated biological tissue is one of a finite number of techniques which can be used to produce ultrasound waves with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of producing ultrasound waves to characterize tissue.  
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pieter Kruizinga et al., Compressive 3D ultrasound imaging using a single sensor (December 8, 2017), Science Advances, 3, e1701423, Pages 1-11 “Kruizinga” as applied to claims 1-3, 5-6, 8-9, and 11-14 above, and further in view of Ralston et al. US 20160331353 A1 “Ralston”.
Regarding claim 18, Kruizinga teaches “An ultrasound detection device comprising:” (“For the transmission and reception of ultrasonic waves, we used one large sensor of piezocomposite material that had an active diameter of 12.7 mm and a center frequency of 5 MHz (C309-SU, Olympus Panametrics NDT Inc.)” [Page 9: Acoustic setup, Lines 1-4]. Furthermore, Kruizinga discloses in FIG. 6C, a schematic overview of the complete imaging setup including a single sensor that transmits a phase uniform ultrasound wave through a coding mask that enabled the object information (two plastic letters “E” and “D”) to be compressed into a single measurement and in FIG. 6F, a 3D rendering of the complete reconstructed image vector v, obtained by BPDN. Therefore, the large sensor constitutes an ultrasound detection device.);
“an ultrasound receiver configured to generate a signal indicative of a pressure of ultrasound that impinges on the receiver” (Claims 1 and 18) and “operating the ultrasound receiver to acquire a multiplexed signal” (Claim 9) (“The sensor was coupled to a pulser/receiver box (5077PR, Olympus Panametrics NDT Inc.) that can generate a short -100V transmit spike and amplifies signals in receive up to 59 dB” [Page 9: Acoustic setup, Lines 4-6]. Ultrasound waves inherently induce a change in pressure within the object being examined. Thus, since the sensor operates for both transmission and reception of ultrasonic waves, the sensor constitutes an ultrasound receiver configured to generate a signal indicative of a pressure of ultrasound that impinges on the receiver and therefore acquire a multiplexed signal.);
“a coded mask comprising a phase-shifting material and including an array of elements, some of the elements including an aperture, […], the elements arranged such that when the coded mask is placed over the receiver between the receiver and a source of ultrasound in a predetermined lateral position, the ultrasound is transmitted from the ultrasound source to the receiver via a known unique pattern of active apertures of the plurality of apertures such that the signal that is generated by the receiver is a multiplexed signal” (Claim 18) (“The plastic mask breaks the phase uniformity of the ultrasound field and causes every pixel to be uniquely identifiable within the received signal” [Page 8, Para. 1, Lines 4-6] and “Our aim was to make a spatiotemporally varying ultrasound field by locally introducing phase shifts in the wave transmitted by the sensor. We did so by introducing a mask that delays the wave locally, similar to the function of a phase spatial light modulator in optics (39)” [Page 9: Mask manufacturing: Lines 1-4]. Therefore, since the plastic mask (i.e. coded mask) breaks the phase uniformity and introduces phase shifts in the wave transmitted by the sensor, the plastic mask comprises a phase-shifting material which includes an array of elements, some of the elements including an aperture (see FIG. 1C and FIG. 6C). 
Furthermore, Kruizinga discloses “Our device contains one large piezo sensor that transmits an ultrasonic wave through a simple plastic coding mask. Local variations in the mask thickness (FIG. 1C) cause local delays, which scrambles the phase of the wave field. […] This enables a complex interference pattern to propagate inside the volume, removing ambiguity among echoes from different pixels as illustrated in FIG. 2. The interference pattern propagates through the medium, scatters from objects within the medium, and then propagates back through the coding mask onto the same ultrasound sensor providing a single compressed ultrasound measurement of the object” [Page 2, Para. 2, Lines 3-14]; “The coding mask placed in front of the ultrasound sensor consists of a plastic material that supports ultrasound propagation with a speed of around 2750 m/s” [Page 3, Results: Para. 2, Lines 1-3] and “The delays produced by the mask create complex spatiotemporal interference patterns that ensure that each pixel generates a unique temporal signal in the compressed measurement” [Page 3: Results: Para. 4, Lines 10-Page 4, Line 1]. As shown in FIG. 1C, the compressive coding mask includes a plurality of differently sized apertures which introduce local delays into the ultrasonic signal. In this case, since the coding mask causes local delays in the ultrasonic wave signal (i.e. as shown in FIG. 1C), the coding mask constitutes a coded mask which comprises an ultrasound-blocking material perforated by an array of a plurality of apertures. Furthermore, regarding a multiplexed signal, Kruizinga discloses “Thus, instead of applying a standard geometric operation to multiple sensor observations, we attempt to explain the received signal as a linear combination of point scatterer echo signals (23, 24)” [Page 5: Signal model and image reconstruction: Lines 6-9]. Thus, since the received signal is a linear combination of point scatter echo signals, the receiver (i.e. sensor) must have generated a multiplexed signal. Furthermore, since the complex spatiotemporal interference pattern (i.e. of the apertures) provides a unique temporal signal, the elements are arranged such that when the coded mask is placed over the receiver between the receiver and a source of ultrasound in a predetermined lateral position, the ultrasound is transmitted from the ultrasound source to the receiver via a known unique pattern of active apertures of the plurality of apertures such that the signal that is generated by the receiver is a multiplexed signal.).
Kruizinga does not teach “wherein ultrasound that traverses an element of the array of elements that includes an aperture has a phase that is inverted relative to a phase of ultrasound that traverses an element of the array of elements that does not include an aperture”.
Ralston is within the same field of endeavor as the claimed invention because it includes an ultrasound probe operating in a coded aperture imaging mode [0060].
Ralston teaches “wherein ultrasound that traverses an element of the array of elements that includes an aperture has a phase that is inverted relative to a phase of ultrasound that traverses an element of the array of elements that does not include an aperture” (“In some embodiments, an ultrasound probe may be configured to perform imaging in a coded aperture imaging mode. Performing imaging in a coded aperture imaging mode may comprise performing a sequence of acquisitions in which different acquisitions in the sequence comprise inverting the waveforms transmitted by different subsets of the probe’s ultrasonic elements. […] The subsets of elements for which to invert the transmitted waveforms in a particular acquisition may be selected using a code such as a Hadamard code, for example. Data obtained from the sequence of acquisitions may be processed (e.g., via appropriate sequences of additions and subtractions of data acquired in successive acquisitions for a Hadamard code) to obtain processed data used for forming an image of the subject” [0060]. Therefore, since the waveforms of different subsets of the probe’s ultrasonic elements can be inverted, under broadest reasonable interpretation, the probe can be configured to operate such that ultrasound that transverses an element of the array of elements that includes an aperture has a phase that is inverted relative to a phase of ultrasound that transverses an element of the array of elements that does not include an aperture.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound detection device of Kruizinga to include the coded aperture imaging mode performing a sequence of acquisitions in which waveforms transmitted by different subsets are inverted as disclosed in Ralston in order to obtain processed data for use in forming an image of the subject [Ralston: 0060]. Harmonic imaging is a type of imaging which utilizes a normal pulse (i.e. not inverted) and a corresponding inverted pulse to image that same portion of a subject [0053]. Performing inversion of ultrasound pulses is one of a finite number of techniques to perform harmonic imaging of a portion of a subject with a reasonable expectation of success, therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of obtaining images using a coded aperture imaging mode to obtain a harmonic image of the object.
Regarding claim 19, due to its dependence on claim 18, this claim inherits the references disclosed therein. That being said, Kruizinga teaches “wherein said coded mask is laterally translatable relative to the receiver to a plurality of predetermined lateral positions” (“To introduce more diversity between the pixels, we chose to rotate the mask in front of the sensor such that the interference pattern is rotated along with it, thereby obtaining additional measurements containing new information. Mask translations (in x, y, or z dimension) would provide similar pixel diversity. Note that for a sufficiently good mask, mask rotation or translation is not necessarily required, but significantly decreases interpixel correlations” [Page 4, Para. 1, Lines 3-9]. Therefore, since the mask (i.e. coded mask) may be translated in the x, y or z dimension, the coded mask is laterally translatable relative to the receiver (i.e. sensor) to a plurality of predetermined lateral positions.).
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pieter Kruizinga et al., Compressive 3D ultrasound imaging using a single sensor (December 8, 2017), Science Advances, 3, e1701423, Pages 1-11 “Kruizinga” and Ralston et al. US 20160331353 A1 “Ralston” as applied to claims 18-19 above, and further in view of Kisner et al. US 20130286778 A1 “Kisner”.
Regarding claim 20, due to its dependence on claim 18, this claim inherits the references disclosed therein. That being said, combination of Kruizinga and Ralston does not teach “wherein said coded mask and said receiver are laterally translatable together to a plurality of lateral positions, and wherein said coded mask remains stationary relative to the receiver during said translating”.
Kisner is within the same field of endeavor as the claimed invention because it involves performing an ultrasound scan with a coded mask 702 [0069].
Kisner teaches “wherein said coded mask and said receiver are laterally translatable together to a plurality of lateral positions, and wherein said coded mask remains stationary relative to the receiver during said translating” (“Using the configuration of FIG. 1 and 2, a beamformer array can therefore be provided that is capable of scanning a volume of interest. For example, the angles of all the directed acoustic beams can be adjusted to provide a lateral scan (with respect to the beamformer array), as shown in FIG. 3A, or to provide a vertical scan (with respect to the beamformer array, as shown in FIG. 3B” [0051]. Therefore, since the beamformer array scans the volume of interest through a lateral scan. Furthermore, regarding the coded mask being laterally translatable with the receiver, Kisner discloses “FIG. 7 is a schematic illustrating a configuration for using coded apertures in accordance with the various embodiments. As shown in FIG. 7, a coded mask 702 is provided with open portions 704 and closed portions 706, wherein the coded mask 702 is positioned between the volume of interest 708 and the beamformer array 710 consisting of transmitting elements and receiver elements” [0069] and “In embodiments where a coded mask 702 is provided via a physical mask, the physical mask can be utilized in a variety of ways. In some embodiments, the physical mask cab be permanent, where transmitter elements and receiver elements are placed to coincide with opening in the mask” [0070]. Thus, since the coded mask can be permanently is positioned between the volume of interest 708 and the beamformer array 710 and the beamformer array performs a lateral scan, under broadest reasonable interpretation, the coded mask and the receiver are laterally translatable together to a plurality of lateral positions wherein said coded mask remains stationary relative to the receiver (i.e. beamformer) during said translating.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kruizinga and Ralston to include the coded mask and the receiver to be laterally translatable together as disclosed in Kisner in order to allow a lateral scan to be performed with a coded aperture mask on a receiver. An aperture coding mask breaks the phase uniformity of the ultrasound field and causes every pixel to be uniquely identifiable within the received signals [Kruizinga: Page 8, Discussion: Lines 4-6] and allows for compressive sensing to be performed in which the number of measurements required to recover the signal of interest can be drastically reduced, potentially leading to cheaper, faster, simpler and smaller sensing devices [Kruizinga: Page 1, Introduction, Para. 4, Lines 13-15]. By performing a lateral scan of the receiver with the coded mask, compressive sensing can be performed at multiple positions within the object. Combining the prior art elements according to known techniques would yield the predictable result of acquiring information from an object during a lateral scanning procedure with a reduced number of measurements. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793